DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HoloLens Start Menu UI, https://www.youtube.com/watch?v=ES_ntyV7ITI, 04/30/2016 (hereinafter Hololens) in view Hololens Tutorial, https://www.youtube.com/watch?v=VX3O650comM, 09/02/2016 (hereinafter HololensB) and further in view of Kramer et al. U.S. Patent Publication No. 2014/0325373 (hereinafter Kramer).
Consider claim 1, Hololens teaches a method for two-stage hand gesture input, comprising: receiving hand tracking data for a hand of a user; at a gesture recognition machine (HoloLens recognizes hand gestures as shown in 0:13-0:16 (minutes:seconds in the video). HoloLens teaches close and then open hand and thus this gesture should be considered a two-stage hand gesture), determining that the user has performed a ready- bloom gesture based on one or more parameters derived from the received hand tracking data satisfying ready-bloom gesture criteria, (0:13-0:14, bloom gesture); at the gesture recognition machine, determining that the user has performed a bloom-out gesture based on one or more parameters derived from the received hand tracking data satisfying bloom-out gesture criteria (0:14-0:15, bloom gesture), the bloom-out gesture criteria being satisfiable only from the performed ready-bloom gesture (0:14-0:15, bloom gesture); and responsive to determining that the user has performed the bloom-out gesture, displaying a visual affordance without automatically selecting any content displayed prior to the user initiating performance of the ready-bloom gesture (0:16), the visual affordance including one or more graphic user input interfaces added to a display after performance of the bloom-out gesture (0:16, start menu).
Hololens does not appear to explicitly mention two-stage hand gesture. 
However, HololensB explicitly teaches two-stage hand gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture since motion is considered change in position and thus at least include two stages. In addition, a proper bloom gesture should be performed by the user as shown by HololensB.
Hololens and HololensB do not appear to specifically disclose the received hand tracking data including a feature position for each of a plurality of different hand features at each of a plurality of different frames and the gesture criteria including a steadiness of the plurality of different hand features being above a steadiness threshold, the steadiness threshold based at least in part on a speed of the plurality of different hand features prior to the hand of the user arriving in a steady state.
However, in a related field of endeavor, Kramer teaches detecting a gesture and control the display device in response to the gesture signal (abstract) and further teaches the received hand tracking data including a feature position for each of a plurality of different hand features at each of a plurality of different frames (Figures 4-5 and [0224-0225], see different hand gestures in the figures) and the gesture criteria including a steadiness of the plurality of different hand features being above a steadiness threshold [0297], a speed threshold is incorporated into the gesture: a user exceeding a certain speed does not trigger grab. Thus, gesture should be below a speed threshold or above a steadiness), the steadiness threshold based at least in part on a speed of the plurality of different hand features ([0297], speed) prior to the hand of the user arriving in a steady state ([0297], steady state is considered the end of the gesture. Velocity implies a change of position).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to trigger a gesture based on speed as taught by Kramer in order to secure functionality, the spatial mapping application incorporates a speed threshold into the gesture. Rapid movement does not trigger detection of fist, and its subsequent feedback. Instead, the embodiment uses intentional engagement as mentioned by Kramer in [0283].

Consider claim 3, Hololens, HololensB and Kramer teach all the limitations of claim 1. 
Hololens does not appear to specifically disclose the plurality of different hand features include a plurality of finger features, and wherein the ready-bloom gesture criteria include a verticality of all finger features being within a threshold of absolute vertical, the threshold being closer to absolute vertical than absolute horizontal.
However, in a related field of endeavor, HololensB teaches the plurality of different hand features include a plurality of finger features, and wherein the ready-bloom gesture criteria include a verticality of all finger features being within a threshold of absolute vertical, the threshold being closer to absolute vertical than absolute horizontal (3:44 when the fingers form a ready-bloom gesture (minute:second in the video)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide fingers within a threshold of absolute vertical as shown in 3:44 in order to distinguish the two-stages of the bloom gesture as shown in 3:44-3:45 in the video. 

Consider claim 4, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches the plurality of different hand features include a plurality of fingertip features, and wherein the ready-bloom gesture criteria include a distance between all fingertip features being below a threshold (0:13-0:14, when the fingers form a ready-bloom gesture).

Consider claim 5, Hololens, HololensB and Kramer teach all the limitations of claim 4. In addition, Hololens teaches the bloom-out gesture criteria include a distance between all fingertip features being greater than a threshold (0:14-0:15 when the fingers form a bloom-out gesture), and further include the plurality of hand features being within a threshold distance from where the plurality of hand features were when the ready-bloom gesture was recognized (0:14-0:16, in front of user).

Consider claim 6, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches wherein the ready-bloom gesture criteria include a position of the plurality of different hand features within a field of view of the user (0:13-0:16, see fingers), and wherein the position of the visual affordance in three dimensions is based on the position of the plurality of different hand features in three dimensions (0:13-0:16 and 0:51-0:53).

Consider claim 7, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches a ready-bloom gesture (0:13-0:14). Furthermore, Kramer teaches the gesture criteria further include a speed of the plurality of different hand features being below a speed threshold [0297].

Consider claim 10, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches the plurality of different hand features include a plurality of palm features, and wherein the bloom-out gesture criteria include the plurality of palm features facing upwards within a threshold of absolute vertical (0:14-0:16, see palm).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB and Kramer as applied to claim 1 above, and further in view of Balan et al. U.S. Patent Publication No. 2015/0040040 (hereinafter Balan).
Consider claim 9, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches the ready-bloom gesture criteria (0:13-0:16).
Hololens does not appear to specifically disclose criteria include a gaze direction of the user being within a threshold distance of the plurality of different hand features.
However, in a related field of endeavor, Balan teaches criteria include a gaze direction of the user being within a threshold distance of the plurality of different hand features ([0018], motion data along with eye-tracking).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use gaze direction as taught by Balan with the benefit of tracking the gaze and for image stabilization as suggested by Balan in [0018].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB and Kramer as applied to claim 1 above, and further in view of Iyer et al. U.S. Patent Publication No. 2020/0097065 (hereinafter Iyer).
Consider claim 11, Hololens, HololensB and Kramer teach all the limitations of claim 1. 
Hololens does not appear to specifically disclose closing the visual affordance responsive to determining the hand of the user has returned to a ready-bloom gesture conformation from a bloom-out gesture conformation based on one or more parameters derived from the received hand tracking data satisfying bloom-in gesture criteria.
However, in a related field of endeavor, Iyer teaches a gesture recognition in virtual, augmented and mixed reality (abstract) and further teaches closing the visual affordance responsive to determining the hand of the user has returned to a ready-bloom gesture conformation (Figure 12c and [0130], 1212) from a bloom-out gesture conformation based on one or more parameters derived from the received hand tracking data satisfying bloom-in gesture criteria (Figure 12c, 1211 and 1212).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to close a visual affordance as taught by Iyer with the benefit that menu 1221 should be closed from the frame 1212 as suggested by Iyer in [0130].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB and Kramer as applied to claim 1 above, and further in view of Westerman U.S. Patent Publication No.2008/0163130 (hereinafter Westerman).
Consider claim 12, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches ready-bloom gesture and bloom-out gesture (0:13-0:14).
Hololens does not appear to specifically disclose responsive to determining that the user has performed the first gesture and prior to the user initiating the second gesture, providing feedback to the user indicating that the gesture has been performed and that the first gesture criteria are currently satisfiable.
However, in a related field of endeavor, Westerman teaches presenting visual feedback (abstract), and further teaches responsive to determining that the user has performed the first gesture and prior to the user initiating the second gesture, providing feedback to the user indicating that the first gesture has been performed and that the gesture criteria are currently satisfiable (abstract and [0020], visible feedback of gestures and requiring a particular sequence of gestures to be performed).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide visual feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Consider claim 13, Hololens, HololensB, Kramer and Westerman teach all the limitations of claim 12. In addition, Hololens teaches ready-bloom gesture (0:13-0:14). 
Hololens does not appear to specifically disclose wherein providing feedback to the user includes displaying a ready-state affordance in addition to the other displayed content, an where the method further comprises: determining, based on the received hand tracking data, whether the user has interacted with the ready-state affordance with another hand of the user; and displaying the visual affordance responsive to determining that the user has interacted with the ready-state affordance with another hand of the user.
However, Westerman teaches wherein providing feedback to the user includes displaying a ready-state affordance in addition to the other displayed content (animated motion trails (ready-state affordance, e.g. 708 in figure 7b)) and hand motions along with affirmative/negative feedback), an where the method further comprises: determining, based on the received hand tracking data, whether the user has interacted with the ready-state affordance with another hand of the user ([0049], iconic representations for left, right or two-handed gesture); and displaying the visual affordance responsive to determining that the user has interacted with the ready-state affordance with another hand of the user (Figure 7b, 710. [0049], left, right or two-handed gesture).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide feedback for left, right or two-handed gesture as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Consider claim 14, Hololens, HololensB, Kramer and Westerman teach all the limitations of claim 13. In addition, Hololens teaches ready-bloom gesture (0:13-0:14). In addition, Westerman teaches wherein the ready-state affordance includes one or more user interface elements, and wherein the ready-state affordance is displayed progressively as the user performs the gesture ([0050] and figure 7b, as the gestures are performed, feedback can be provided).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB and Kramer as applied to claim 1 above, and further in view of Rudenko U.S. Patent Publication No. 2015/0177842 (hereinafter Rudenko).
Consider claim 15, Hololens, HololensB and Kramer teach all the limitations of claim 1. 
Hololens does not appear to specifically disclose the gesture recognition machine includes an artificial neural network previously trained to recognize the plurality of different hand features.
However, in a related field of endeavor, Rudenko teaches the gesture recognition machine includes an artificial neural network previously trained to recognize the plurality of different hand features [0010-0011].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use neural network for machine learning algorithm as taught by Rudenko in [0010-0011] with the benefit that the machine learning algorithm may be trained with the 3D user-gesture data to improve reference features (also known as classifiers) as suggested in [0010].

Consider claim 16, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches performing the ready-bloom gesture and the bloom-out gesture (00:13-00:16).
Hololens does not appear to specifically disclose receiving hand tracking data for the first hand of the user includes: receiving depth data for an environment; fitting a virtual skeleton to point clouds of the received depth data; assigning hand joints to the virtual skeleton based at least in part on image data of the user performing the gesture; and tracking positions of the assigned hand joints across sequential depth images.
However, Rudenko teaches receiving hand tracking data for the first hand of the user includes: receiving depth data for an environment ([0035], depth images); fitting a virtual skeleton to point clouds of the received depth data ([0035] and figure 8, virtual skeletons); assigning hand joints to the virtual skeleton based at least in part on image data of the user performing the gesture (Figure 8, joints in the virtual skeletons); and tracking positions of the assigned hand joints across sequential depth images (Figure 8 and [0051]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to analyze skeleton, hand joints as taught by Rudenko with the benefit that 3D user-gesture data can refer to a set of characteristics of one or more virtual skeleton postures and/or its parts or geometric elements as suggested by Rudenko in [0051].

Consider claim 17, Hololens, HololensB and Kramer teach all the limitations of claim 1. In addition, Hololens teaches the ready-bloom gesture criteria and the bloom-out gesture criteria are user-specific (00:14-00:16, specific gestures).
Hololens does not appear to specifically disclose gestures stored in preferences for the user.
However, Rudenko teaches gestures are stored in preferences for the user (Figure 5a and [0056], pre-store reference feature vectors (being stored in memory) which relate to pre-validated user)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to store user’s gestures as taught by Rudenko in order to make an authorization decision as suggested in figure 11 and [0056].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens in view of HololensB, Iyer and Kramer.
Consider claim 18, Hololens teaches a display device configured to present virtual content (00:16); and a gesture recognition machine configured to: receive hand tracking data for a hand of a user via the one or more outward facing image sensors (00:13-00:16, device detects gestures and thus device comprises outward facing image sensors); determine that the user has performed a ready-bloom gesture based on one or more parameters derived from the received hand tracking data satisfying ready-bloom gesture criteria (00:13-00:14); and determine that the user has performed a bloom-out gesture based on one or more parameters derived from the received hand tracking data satisfying bloom-out gesture criteria (00:13-00:14), the bloom-out gesture criteria should being satisfiable only from the performed ready-bloom gesture (00:13-00:14. HoloLens teaches close and then open hand and thus this gesture should be bloom-out gesture criteria being satisfiable only from the performed ready-bloom gesture), wherein the display device is further configured to display a visual affordance without automatically selecting any virtual content displayed prior to the user initiating performance of the ready-bloom gesture responsive to determining that the user has performed the bloom-out gesture (00:14-0016).
Hololens does not appear to explicitly mention two-stage hand gesture or satisfiable only from the performed ready-bloom gesture. 
However, HololensB explicitly teaches two-stage hand gesture or satisfiable only from the performed ready-bloom gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture or satisfiable only from the performed ready-bloom gesture in order to detect a proper bloom gesture as suggested by HololensB.
Hololens and HololensB do not appear to specifically disclose a system for a head-mounted display, comprising: one or more outward-facing image sensors.
However, Iyer teaches a system for a head-mounted display (Figure 1, 102), comprising: one or more outward-facing image sensors (Figure 3, 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a HMD with camera as taught by Iyer with the benefit that HMDs are starting to find widespread use in the workplace, enabling new user modalities in fields such as construction, design, and engineering; as well as in real-time critical functions, such as first-responders and the like. In these types of applications, it may be desirable to perform various application or User Interface (UI) actions, through the use of gesture sequences, for expediting purposes and/or for convenience. While menus (e.g., a list of options or commands presented to the user) and voice commands (less feasible in noisy environments) are still useful, gesture sequences are valuable expediting input mechanisms as suggested in [0079].
Hololens does not appear to specifically disclose the received hand tracking data including a feature position for each of a plurality of different hand features at each of a plurality of different frames and the gesture criteria including a steadiness of the plurality of different hand features being above a steadiness threshold, the steadiness threshold based at least in part on a speed of the plurality of different hand features prior to the hand of the user arriving in a steady state.
However, in a related field of endeavor, Kramer teaches detecting a gesture and control the display device in response to the gesture signal (abstract) and further teaches the received hand tracking data including a feature position for each of a plurality of different hand features at each of a plurality of different frames (Figures 4-5 and [0224-0225], see different hand gestures in the figures) and the gesture criteria including a steadiness of the plurality of different hand features being above a steadiness threshold [0297], a speed threshold is incorporated into the gesture: a user exceeding a certain speed does not trigger grab. Thus, gesture should be below a speed threshold or above a steadiness), the steadiness threshold based at least in part on a speed of the plurality of different hand features ([0297], speed) prior to the hand of the user arriving in a steady state ([0297], steady state is considered the end of the gesture. Velocity implies a change of position).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to trigger a gesture based on speed as taught by Kramer in order to secure functionality, the spatial mapping application incorporates a speed threshold into the gesture. Rapid movement does not trigger detection of fist, and its subsequent feedback. Instead, the embodiment uses intentional engagement as mentioned by Kramer in [0283].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB, Iyer and Kramer as applied to claim 18 above, and further in view of Westerman.
Consider claim 19, Hololens, HololensB teach and Iyer teach all the limitations of claim 18. In addition, Hololens teaches ready-bloom gesture, bloom-out gesture and augmenting the virtual content (00:13-00:16). 
Hololens, HololensB and Iyer do not appear to specifically disclose the display device is further configured to: responsive to determining that the user has performed the gesture, augmenting the virtual content presented on the display device with a affordance indicating that performing the gesture will result in displaying the visual affordance; and progressively reduce the appearance of the affordance based on the user repeatedly performing the gesture over time.
However, Westerman teaches the display device is further configured to: responsive to determining that the user has performed the gesture, augmenting the virtual content presented on the display device with a affordance ([0051], performance of the first two gestures. [0050], gestures in the sequence presented) indicating that performing the gesture will result in displaying the visual affordance (Figure 7b, 708-709 and 710-711); and progressively reduce the appearance of the affordance based on the user repeatedly performing the gesture over time (Figure 7b, 710 includes fewer dots (reduce appearance)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide visual feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens and HololensB in view of Westerman.
Consider claim 20, Hololens teaches a method for two-stage hand gesture input (HoloLens teaches close and then open hand and thus this gesture should be considered a two-stage hand gesture, comprising: receiving hand tracking data for a hand of a user; at a gesture recognition machine, assessing one or more parameters derived from the received hand tracking data and corresponding to hand gestures made before a ready- state affordance is displayed (00:13-00:14); at the gesture recognition machine, assessing one or more parameters derived from the received hand tracking data; and displaying a visual input mechanism responsive to the one or more parameters satisfying bloom-out gesture criteria (00:14-00:16). 
Hololens does not appear to explicitly mention two-stage hand gesture. 
However, HololensB explicitly teaches two-stage hand gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture since motion is considered change in position and thus at least include two stages. In addition, a proper bloom gesture should be performed by the user as shown by HololensB.
Hololens and HololensB do not appear to specifically disclose displaying the ready-state affordance without targeting other displayed content responsive to the one or more parameters satisfying gesture criteria; corresponding to hand gestures made while the ready- state affordance is displayed; gesture criteria while the ready-state affordance is displayed.
However, Westerman teaches displaying the ready-state affordance without targeting other displayed content responsive to the one or more parameters satisfying gesture criteria (Figure 7b, feedback in 708-712, 709-713); corresponding to hand gestures made while the ready- state affordance is displayed ([0050], as the gestures are performed, feedback can be provided); gesture criteria while the ready-state affordance is displayed (Figure 7b and [0050]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Kramer).

Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
On page 13, Applicant argues that “The Office cites Westerman as disclosing an equivalent to providing such feedback. However, Westerman does not relate to multiple-stage gestures. During a training session, Westerman may allow a user to practice a particular gesture until it is performed correctly (see, FIG. 6). If the user performs the gesture correctly, positive feedback is provided, and a new, unrelated gesture is presented for the user to practice. The criteria for performing the next gesture are not dependent on the user's hand conformation following the completion of the first gesture, as recited.” The Office respectfully disagrees for the following reasons.
	Westerman teaches in [0020], the gesture learning application can detect the gesture or gestures performed by the user in response to the presented gesture or gestures and provide feedback indicating whether the gesture or gestures were performed correctly. Westerman teaches in abstract, requiring sequence of gestures to be performed. Thus, Westerman provides feedback for gestures. Westerman does not teach bloom-out gesture being satisfiable only from the ready-bloom gesture. However, Hololens discloses this limitation in 0:14-0:16. Thus, the combination of Westerman and Hololens teach all the argued limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyama et al. U.S. Patent Publication No. 2017/0336873 teaches gesture may be recognized when velocity is smaller than a threshold in [0126].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621